CUSHMAN, District Judge.
I concur in the conclusion reached in the foregoing opinion that the bill of complaint in this suit should be dismissed.
The act of the Legislature attacked became effective March 9, 1931. The bill of complaint herein was filed September 18, 1931. The stipulation of facts was filed September 13, 1932.
If it has been clearly shown that the law was passed in order to prohibit or prevent the sale of oleomargarine in the state of Washington, with no bona fide purpose on the part of the Legislature to raise revenue, it may be conceded that the law is invalid and complainant entitled to an injunction, providing' it has been shown that it would suffer if the provisions of the aet were enforced.
It has been contended upon the part of the complainant that such showing has been made; that such a purpose is to be inferred from the amount of the tax, 15 cents per pound, the prevailing prices of butter and Nucoa, a brand of oleomargarine dealt in by the complainant, at the time of the enactment and the fact that since the aet became effective no sales of oleomargarine subject to the tax provided by the aet have been made and no revenue received by the state of Washington under the aet.
In view of the short time which has elapsed, since the act became effective, coupled with the low range of prices in farm products which have prevailed during the period in question, an extraordinary condition of which the court will take notice (Atchison, Topeka & Santa Fé Railway Co. v. United States, 284 U. S. 248, 52 S. Ct. 146, 76 L. Ed. 273), and the effect of. such low prices upon the advisability of attempting to market a butter substitute with a fixed tax upon it in a very considerable amount, an inference of such an intent on the part of the Legislature is unwarranted. The time which has elapsed does not constitute a test period of reasonable length under the conditions which have existed.
It is also to be noted that there has been nothing shown in this ease as to the cost of the material used in making oleomargarine nor the cost of its manufacture or transporta^ tion, nor the cost of marketing it at wholesale or retail.
The stipulation of facts-recites: “That complainant for many years immediately pri- or and up to the enactment of said chapter 23, Laws of 1931, was engaged in importing into the state of Washington from factories located in the state of California, and *425thereafter selling to bakeries, confectioners, grocers, institutions and other persons in the state of Washington, au article of trade and commerce known as ‘Nuco a’.” (Italics mine.)
The act clearly shows that it was not intended to forbid interstate sales of oleomargarine. No showing has been made as to whether complainant’s interstate sales have increased since the law became effective and to what extent. With the law taxing intrastate sales and leaving interstate sales nntaxed, it is quite possible that the law has benefited rather than injured the complainant, in so far as .its customers axe of the description particularly pointed out above.